*835OPINION.
Aeundeld
: The issue raised by the pleadings in this case is whether the Commissioner erred in adding to the reported income of the petitioner the salary of the petitioner’s wife in the amount of $5,309.90 which she reported as her separate income. On the authority of the decision of the Board in the Appeal of Estate of George W. Randall, 4 B. T. A. 679, we hold that the Commissioner erred in this respect and on this point give judgment for the petitioner.
The petitioner devoted the greater part of his evidence and his brief to attempting to show that, under the oral agreement entered into with his wife about the time of their marriage, he and his wife *836are each subject to tax on one-half of their joint income, and that by the agreement their incomes and property are removed from the operation of the community property laws of California. This question is not placed before us by the pleadings and it therefore becomes unnecessary to consider it.

Order of redetermmation will Toe entered on 15 days’ notice, wider Rule 50.